Citation Nr: 0936912	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for recurrent posterior dislocation, right shoulder 
with grinding of motion above the shoulder level.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to November 
2001 and again from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for right shoulder recurrent posterior dislocation (rated 20 
percent disabling).  The Veteran disagreed with the 
disability rating assigned.  He was afforded a VA examination 
in August 2004.  By rating decision in October 2006, the RO 
granted a temporary evaluation of 100 percent rating 
effective February 9, 2005 based on surgical or other 
treatment requiring convalescence; and assigned a 20 percent 
evaluation from April 1, 2005 (first day of the month after 
returning to work).  The Veteran later perfected appeal.  By 
rating decision dated in February 2008, a Decision Review 
Officer (DRO) increased the Veteran's disability rating from 
20 percent to 30 percent with an effective date of May 30, 
2004, the date service connection was initially established 
(the day following discharge from service).  The DRO also 
assigned a 100 percent rating based on surgical or other 
treatment necessitating convalesce effective February 9, 
2005; and assigned an evaluation of 30 percent effective 
April 1, 2005, the day following surgical convalescence.  

Where a veteran has filed a notice of disagreement (NOD) as 
to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the Veteran's claim remains before the Board.

The Veteran testified at hearings before the DRO in June 2007 
and the Board in June 2009.  Transcripts of the 
aforementioned hearings are associated with the claims file.  




FINDINGS OF FACT

1.  From May 30, 2004 to February 8, 2005, the Veteran's 
recurrent posterior dislocation, right shoulder with grinding 
of motion above the shoulder level was not manifested by 
limitation of arm to 25 degrees from side.

2.  Beginning April 1, 2005, the Veteran's recurrent 
posterior dislocation, right shoulder with grinding of motion 
above the shoulder level is not manifested by limitation of 
motion to 25 degrees from side.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating 
for recurrent posterior dislocation, right shoulder with 
grinding of motion above the shoulder level
from May 30, 2004 to February 8, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71a, Diagnostic Code 5201 (2009).

2.  The criteria for an initial disability rating greater 
than 30 percent for recurrent posterior dislocation, right 
shoulder with grinding of motion above the shoulder level 
beginning April 1, 2005 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected recurrent 
posterior dislocation, right shoulder with grinding of motion 
above the shoulder level is more disabling than currently 
evaluated.



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities. The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. § 4.45. Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran's right shoulder is currently rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5202.  Pursuant to DC 5202, a 30 percent rating applies to 
limitation of motion of the dominant arm midway between side 
and shoulder level.  A maximum rating of 40 percent applies 
to limitation of motion of the dominant arm to 25 degrees 
from side.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board notes that normal range of motion for flexion and 
abduction is from 0 to 180 degrees; and that normal range of 
motion for external and internal rotation is from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.
   
Relevant Evidence

As noted previously, by rating decision in December 2004 the 
RO granted service connection for right shoulder recurrent 
posterior dislocation (rated 20 percent disabling).  The 
Veteran disagreed with the disability rating assigned.  He 
was afforded a VA examination in August 2004.  By rating 
decision in October 2006, the RO granted a temporary 
evaluation of 100 percent rating effective February 9, 2005 
based on surgical or other treatment requiring convalescence; 
and assigned a 20 percent evaluation from April 1, 2005.  The 
Veteran later perfected appeal.  By rating decision dated in 
February 2008, a DRO increased the Veteran's disability 
rating from 20 percent to 30 percent with an effective date 
of May 30, 2004, the date service connection was initially 
established.  The DRO also assigned a 100 percent rating 
based on surgical or other treatment necessitating convalesce 
effective February 9, 2005; and assigned an evaluation of 30 
percent effective April 1, 2005, the day following surgical 
convalescence.  
  
Thus, there are two periods of time at issue here: from May 
30, 2004 to February 8, 2005 (for which the RO assigned a 30 
percent rating); and beginning April 1, 2005 to the present 
(for which the RO also assigned a 30 percent rating).  The 
Board will consider the proper evaluation to be assigned for 
both time periods.

a.  From May 30, 2004 to February 8, 2005

The Veteran was afforded a VA examination in August 2004.  At 
the time, the Veteran described experiencing dull pain that 
he rated a 6 out of 10.  He said that the pain would come and 
go and would worsen with lifting, driving, or using his 
shoulder.  He reported some weakness and denied swelling.  He 
reported not using his shoulder much anymore.  He stated that 
he could not do things over his head, swim, or lay on his 
right shoulder.  He noted that he could not do anything 
athletic anymore.  Upon physical examination, range of motion 
testing revealed normal forward flexion (0 to 190 degrees); 
abduction from 0 to 120 degrees; and internal and external 
rotation from 0 to 80 degrees.  There was evidence of pain on 
initial movement of the shoulder which worsened at full part 
of range of motion.  The impression was history of recurrent 
posterior subluxation of the right shoulder.  

A September 2004 VA treatment record shows an assessment of 
chronic right shoulder pain.  

An October 2004 Magnetic Resonance Imaging (MRI) showed no 
appreciable joint effusion.  The MRI showed minimal 
degenerative change at the acromioclavicular joint.  The 
impression was minor abnormality.  

A VA treatment record shows that the Veteran was seen again 
in October 2004 for right shoulder instability.  The evidence 
shows that the Veteran had full range of motion with no 
apprehension with abduction and external rotation of his 
shoulders.  The assessment was posterior shoulder 
instability.  It was noted that x-rays would be reviewed and 
that there were plans for surgery in the spring.

The Veteran was seen for a follow-up appointment at the VA in 
January 2005.  Physical examination revealed full range of 
motion with no apprehension with abduction, external rotation 
of his shoulder.  The assessment was posterior shoulder 
instability.  Risks and benefits regarding arthroscopic 
procedure for posterior shoulder instability were discussed 
with the Veteran.  

b.  Beginning April 1, 2005

A May 2005 VA treatment record shows that the Veteran had 
full range of motion except internal rotation with the 
abducted arm, which is to 40 degrees compared to 70 degrees 
on the contralateral side.  There was no evidence of 
apprehension with abduction, external rotation of the 
shoulder.  There was evidence of pain on motion.  

In an August 2005 follow-up appointment, forward flexion was 
to 180 degrees, external rotation with the arm at the side 
was to 6 degrees, internal rotation with the arm abduct was 
to 50 degrees compared to the 7 degrees on the contralateral 
side.  Again, there was no evidence of apprehension with 
abduction and external rotation of his shoulder.  However, 
there was evidence of some pain with his lateral motion.  

An August 2005 private treatment record from Roane General 
Hospital revealed that the Veteran had full range of motion 
for forward flexion, abduction, and external and internal 
rotation.

When the Veteran was seen at the VA in January 2006, he 
complained that his shoulders would pop out of place.  Range 
of motion revealed that the Veteran had flexion to 90 
degrees, full external rotation, and internal rotation to 40 
degrees. 

March 2006 to May 2006 treatment records from First 
Settlement Physical Therapy altogether show that the Veteran 
worked on improving his strength and stability.  A March 2006 
treatment record shows that he complained of intermittent 
pain which he rated a 6 to 7 (on a scale of 1 to 10 with 10 
being the worst).  Active range of motion was to 121 degrees 
for flexion, 45 degrees for extension, 120 degrees for 
abduction, and to 90 degrees for both internal and external 
rotation.  An April 2006 treatment record shows active range 
of motion for the right shoulder was as follows: flexion to 
145 degrees, abduction to 155 degrees, and internal rotation 
and external rotation to 90 degrees.

When the Veteran was afforded a VA examination for his 
psychiatric disability in August 2007, the VA examiner 
observed that the Veteran sat with his right elbow elevated 
and right hand on the back of his head in a comfortable 
posture upon beginning the interview despite his self-report 
of the inability to raise his arm above his shoulder and 
reports of debilitating shoulder pain.

When the Veteran was afforded a hearing before a DRO in June 
2007, he testified that his shoulder would pop out of socket.

When he was afforded another VA examination in October 2007, 
he again reported  that his shoulder popped.  He remarked 
that he had pain in his shoulder all of the time and that 
there was weakness, stiffness, heat, fatigability, lack of 
endurance and giving way.  It was noted that there was no 
swelling, redness, or locking.  It was additionally noted 
that flare-ups were caused by lifting, typing, and trying to 
do anything overhead.  The Veteran described his pain as 
severe with varying frequency and duration.  The Veteran 
stated that the pain was alleviated with time, rest, and 
treatments consisting of medication, ice, and stretching 
exercises.  The Veteran reported that he is right-hand 
dominant.  

Upon physical examination, it was observed that there was 
tenderness to palpation over the anterior and posterior 
aspects of the shoulder.  It was additionally observed that 
there was a good bit of grinding and popping sensation.   
Range of motion testing was as follows: flexion to 120 
degrees, abduction to 100 degrees, internal rotation to 70 
degrees, and external rotation to 65 degrees.  The VA 
examiner observed that there was pain with each aspect of 
motion but no loss of motion with repetition.  The impression 
was recurrent subluxation of the right shoulder.  The VA 
examiner commented that it did not appear that surgery helped 
the Veteran's shoulder. 

An August 2008 private treatment record from Dr. S.J.V.S. 
shows that the Veteran had full active range of motion at the 
time.  Dr. S.J.V.S. noted that there was obvious posterior 
instability with load-shift maneuvers.  He further noted that 
there was no apprehension with flexion, abduction and 
external rotation.  After reviewing x-rays of the Veteran's 
shoulders, he observed that joint spaces were well-preserved.  
The impression was recurrent post-traumatic posterior 
instability of the right shoulder.    

At the June 2009 hearing before the Board at the RO, the 
Veteran testified that he experienced grinding and popping in 
his right shoulder.  It was noted on record by the 
undersigned that the Veteran was holding his arm up at a 45 
degree angle.

Analysis

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 30 percent under DC 5201 for 
the Veteran's service-connected recurrent posterior 
dislocation, right shoulder with grinding of motion above the 
shoulder level.  The Veteran had full range of motion from 
May 30, 2004 to February 8, 2005, which does not constitute a 
rating higher than 30 percent under DC 5020.  Beginning April 
1, 2005, range of motion was as low as 90 degrees for 
flexion, 50 degrees for abduction, and 40 degrees for 
internal rotation.  While an August 2005 treatment record 
shows external rotation as low as 6 degrees another August 
2005 treatment record shows that range of motion for external 
rotation was actually full.  Thus, the ranges of motion 
beginning April 1, 2005 do not constitute a rating higher 
than 30 percent under DC 5020.  

Other potentially applicable DC's that provide for 
evaluations in excess of 30 percent include DC 5200 and DC 
5201.  However, there is no evidence of ankylosis of the 
scapulohumeral articulation or limitation of motion to 25 
degrees from the side to warrant a higher rating under either 
DC 5200 or DC 5201.  

Notwithstanding, as indicated above, VA regulations set forth 
at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  A higher rating can be based on "greater 
limitation of motion due to pain on use."   DeLuca, 8 Vet. 
App. at 206.  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  See 38 C.F.R. § 4.40.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, and 4.59. Although the 
Veteran's right shoulder range of motion is slightly limited 
due to pain, the Board finds that this pain is already 
reflected in the currently assigned 30 percent rating for the 
right shoulder.  The Board acknowledges the Veteran's 
subjective complaints of pain in his right shoulder, 
aggravated by use.  However, in the absence of any 
accompanying clinical findings supporting functional loss, 
the Board finds that the currently assigned 30 percent 
ratings adequately reflect the level of disability in the 
Veteran's right shoulder, and there is no basis for a higher 
rating based on pain or loss of function.

In deciding the Veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods but does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Fenderson.  The evidence of record supports the 
conclusion that he is not entitled to an evaluation greater 
than 30 percent during any time from May 30, 2004 to February 
8, 2005 and beginning April 1, 2005.  

Extraschedular Consideration

The Veteran has reported that his right shoulder disorder has 
caused him to miss some work.  As such, the Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 38 
C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
right shoulder disability.  The competent medical evidence of 
record shows that his right shoulder disability is primarily 
manifested by pain, limitation of motion, and popping.  The 
diagnostic codes used to rate the Veteran's disability 
provides for ratings based on limitation of motion.  See 
Diagnostic Codes 5201.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The 
effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2004 and August 2004.

Additional notice was sent in March 2006 and June 2008, and 
the claim was readjudicated in a December 2006 statement of 
the case, in October 2006 and February 2008 rating decisions, 
and in February 2008 and September 2008 supplemental 
statements of the case.  Mayfield, 444 F.3d at 1333.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
VA has obtained VA and private treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the DRO and the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 30 percent for 
recurrent posterior dislocation, right shoulder with grinding 
of motion above the shoulder level is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


